Title: From George Washington to Adam Stephen, 28 November 1755
From: Washington, George
To: Stephen, Adam



Sir
[Alexandria] Novr 28th 1755

I receivd your two Letter’s last Night by Jenkins, and was greatly surpris’d to hear that Comy Walker was not arriv’d at Camp when he came away. He set out from Willmsburg abt the 12th Instant with Orders to proceed immediately up, but such disobedience of commands as I have generally met with is insufferable, and shall not go unpunished.
The acct you inclosd of the method of receiving the Beef I suppose is customary, but for want of judgment in these affairs I can neither applaud or condemn it.
I am as much astonishd as you were surprisd at the quantity of Salt said to be wanting for the Provision’s, but certain it is that if that, or a greater quantity is absolutely necessary it must be had. I have left a discretionary power in Commissary Walker to kill or Winter the Carolina Beeves as the Interest of the Service requires—pray assist him with your advice; and urge him on to make the necessary purchases of Flour & Pork in time.
The Governor did not seem inclinable to promote the removal of the Fort, however the Committee have lodgd a discretionary power in my hands, and have resolvd to pay for all extraordinary Work; I woud therefore have as little labour lost at Fort Cumberland as possible, at least till I come up which will be very shortly; my stay here being only for a few days in order to receive Recruits, and hurry up the Stores to Winchester.
I believe those who say Govr Sharpe is to Command can only wish it—I don’t know that Genl Shirley has a power to appoint a chief to our Forces—to regular’s he may.
As to that affair of turning the Store Ho. into a dwelling Room, I dont know yet what better answr to give than—saying, that this is one among the many instances that might be given of the inconveniences of having the Fort in Maryland: as soon

as I hear from Govr Shirley, which is hourly expected I can then send a more determin’d answer.
There has been such total negligence among the Recruiting Officer’s in Genl, such disregard of the Service, and idle proceedings, that I am determin’d to send out none till we all meet together, when each Officer shall receive his own men, and have only this alternative—to compleat his number—or loose his Comn. There are several Officers who have been out 6 weeks, and two months without getting a man, spendg their time in all the gaiety of pleasurable mirth with their relation’s and Friends—not attempting, or havg a possible chance of recrg any but those who out of their great inclination to the service will proffer themselves.
I shou’d be glad to have ten or twelve Waggons sent to this place for salt, enough may be had to load that number and it comes upon easier terms than at Fredericksburg by 6d or 8d pr Bushl.
Those Stores at Watkins’s Ferry and Conogochieg shoud be hurried up as fast as the Water affords opportunitys if it were only to prevent disputes—The Inclosd for Lieutt McManus I shoud be glad to have forwarded by the first oppertunity. I am Sir Yr Hble Servt

Go: Washington


If the Paymaster is at Winchester & not on his way to Fort Dinwiddie—order him down here immediately—if he shoud be going with Pay to Captn Hog, he is to proceed with dispatch but If he is at Fort Cumberland order him down to Winchester, to wait there till I arrive.

